Citation Nr: 1814910	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-40 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1969.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a skin disorder and peripheral neuropathy of the upper and lower extremities.

The Veteran testified at a Travel Board hearing before the undersigned in August 2010.  A transcript has been associated with the claims file.

In March 2016, the Board remanded the claim for service connection for a skin disorder for further development.  The case is returned to the Board at this time for further appellate review.  Unfortunately, the appeal must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

In August 2014, during the pendency of the appeal, the RO granted service connection for peripheral neuropathy of the upper and lower extremities.  In its March 2016 remand, the Board found that Veteran had submitted a Notice of Disagreement in regards to his initial ratings for his service-connected peripheral neuropathy.  As such, the Board also remanded the claim for entitlement to a compensable rating for bilateral peripheral neuropathy of the upper and lower extremities for the issuance of a Statement of the Case (SOC).  In March 2017, the RO issued an SOC, and the Veteran did not appeal the decision.  As the Veteran did not file a substantive appeal, the claim is no longer before the Board.

The Board acknowledges that the issue of the propriety of the rating reduction for bilateral hearing loss from 40 percent to 20 percent disabling effective June 1, 2013, has been certified to the Board.  However, the Board's review of the claims file reveals that the Veteran's request for a hearing is still pending.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

In its March 2016 remand, the Board noted that the Veteran was treated for burns in June 1968 during service.  Further, during his August 2010 hearing, the Veteran testified that he had skin rashes on his hands during service but did not seek treatment, and that he was diagnosed with actinic keratosis some time in 1976.  The Board found the March 2014 VA examination inadequate because the examiner did not address the Veteran's lay statements that he had skin problems during service, and did not address whether the Veteran's current skin problems were a result of herbicides exposure.  The Board remanded for a new VA examination, and specifically requested that it be conducted by a dermatologist.

An April 2016 VA examination report reflects review of the Veteran's claims file and a diagnosis of dermatitis or eczema, "? unknown dermatitis," with an onset of approximately 50 years prior per the Veteran.  The examiner noted a past medical history of actinic keratosis and tinea cruris by history, and that the Veteran currently had mild rashes on his shins but otherwise no other skin problems.  The examiner found that the Veteran had an unknown etiology for mild dermatitis/follicular lesions on the shins bilaterally.  He noted that the Veteran reported symptoms "on and off" for 50 years.  He opined that, as the lesions were mild and non-specific in appearance, he could not "reasonably comment on [the] link to his military service without speculation."  The examiner noted that the rash was very mild and not "in a particular pattern that [he could] definably state as is or is not related to exposure during military service."

The Board finds that the April 2016 VA opinion is not adequate, and that a remand is necessary to obtain a new VA examination to address the etiology of the Veteran's skin disorders.  As a preliminary matter, the Board specifically instructed that the Veteran should be afforded an examination with a dermatology specialist.  However, the Board notes that the VA examiner is an internal medicine practitioner, and not a dermatologist.  In addition, while the VA examiner noted the Veteran's statements that he had had skin problems "on and off" for 50 years, he did not address them in his opinion.  Further, while the examiner stated that the rash was very mild and not "in a particular pattern that [he could] definably state as is or is not related to exposure during military service," it is unclear whether this is in regards to the Veteran's conceded exposure to herbicides, to include Agent Orange.  Lastly, while the VA examiner opined that he could not "reasonably comment on [the] link to his military service without speculation," he did not state whether an opinion could not be provided because the limits of medical knowledge had been exhausted, it was beyond the examiner's expertise, or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

In light of the fact that the examiner noted an inability to offer an opinion without resorting to speculation, the Board finds that the Veteran should be afforded a new VA examination with a different examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).  Therefore, a remand is necessary in order to provide an adequate examination and obtain an opinion that takes the Veteran's contentions and herbicides exposure into consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination with a dermatologist to determine the nature and etiology of any skin condition.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

a. The examiner should identify all skin disabilities present.

b.  For each disability identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the skin disability had its onset during service or is otherwise related to active military service, to include his June 1968 in-service treatment and his hospitalization for burns, his presumed exposure to herbicides in Vietnam, his testimony of a skin rash in service, and his reports of continuing symptoms since service (For example, is the current skin disability consistent with the type of skin disability than can persist for 50 years?).

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

The Board notes that the Veteran is competent to describe in-service injuries and experiences, including visible skin conditions such as rashes or growths.  The lack of contemporaneous medical records indicating treatment for any skin condition cannot be used as the sole basis for a finding that any skin disorder present is not etiologically related to service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted, it is beyond the examiner's expertise, or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



